DETAILED ACTION
Claims 1 - 20 are presented for examination. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 8, and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 11089509 B2. Although the conflicting claims are similar, they are not patentably distinct from each other because the claim scope are identical as listed as following.

Application 17/368,596
US Patent # 11089509 B2
Claims 1, 8, and 15,
	a  handover method, comprising: receiving, by a target base station, a request from a wireless device to reestablish a radio link that was lost between the wireless device and a source base station; verifying, by the target base station, an authentication vector contained in the request, wherein the authentication vector is cryptographically-generated based on a secret key shared between the wireless device and the source base station, wherein the secret key is a KRRCint key that protects RRC traffic and is derived from a high level KeNB key available to both the wireless device and the source base station; and reestablishing, by the target base station, the radio link between the wireless device and the target base station based on the verifying. (and similar limitations)
Claims 1, 7, and 13,  
	a handover method, comprising: detecting, by a wireless device, a radio link failure between the wireless device and a source base station; generating, by the wireless device and in response to the detecting, a message authentication code for integrity (MAC-I) as an authentication vector outputted by a cryptographic algorithm, based on: a secret key shared between the wireless device and the source base station, wherein the secret key is a K.sub.RRCint key that protects RRC traffic and is derived from a high level K.sub.eNB key available to both the wireless device and the source base station; and transmitting, by the wireless device, a radio link reestablishment request to a target base station, the radio link reestablishment request including the MAC-I. (and similar limitations)


	Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re Karlson (CCPA) 136 USPQ 184 (1963). Since one of ordinary skilled in the art at the time of invention would have been made obvious to use a MAC code to perform similar security encryption functions for data transfer/retrieval process to improve security measure in order to protect data integrity; thus, the claims are similar in scope which requires a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome this rejection. All dependent claims based on the rejected base claim are also rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 8699711 B2 - A wireless transmit receive unit (WTRU) is configured to receive unciphered and ciphered messages. The unciphered messages include identity requests, authentication requests, non-access stratum (NAS) security mode commands and tracking area update responses. The ciphered messages may come from the NAS and a Radio Resource Controller (RRC). The messages are ciphered using security keys.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642